Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-8 and 17-20 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/9/2020.
Applicant’s traversal has bene fully considered but is not persuasive. Applicant’s arguments regarding the limitations of said claimed “ratio” not taught are not persuasive at least in part based on the rejection including 112 issues with said claim limitations detailed in the rejection below. Therefore what is left of the claim in terms of limitations germane to patentability are read on by the references in the Restriction Requirement and as further supported by the references and rejection detailed below. 
Furthermore, claim 16 is WITHDRAWN from consideration as being drawn to a non-elected embodiment. Applicant’s arguments that the difference in structure between passive (diode) and active (transistor based) rectifier structure “can do everything one with an uncontrolled switch can do” is not persuasive as the restriction is based on the difference in structure of said rectifiers and not said function. 

Drawings

Claim 3. The Figures fail to show the claimed AC signal supplier comprising the receiver coil (See elected Figure 2b noting the “source” 202b is not depicted as having any coil). 
Claim 6: The figures fail to show the rectifier circuit coupled to an inverter. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and respective dependent claims) and 5, 6, 9, 10, 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1
	The limitation of “the circuit comprising: a class-e rectifier” in combination with the limitation “a resonant network…” is not congruent with applicant’s invention. Said “resonant network” as best understood is part of the claimed class-e rectifier and not a discrete and additional circuit to said class-e rectifier as claimed. See provided elected “current-driven rectifier” below noting the “resonant network” is what makes up said class-e rectifier:


    PNG
    media_image1.png
    204
    428
    media_image1.png
    Greyscale


The claim is generally narrative and indefinite, failing to conform to current U.S. practice, because the language of the claim does not provide the necessary clarity and precision required thereby making the scope of the invention sought to be patented undeterminable from the language of the claim with any reasonable degree of certainty.  The claim generally recites what the apparatus does, without requisite structure to perform said claimed operation. 
Particularly, the following limitations are unclear: 
	Claim 1. “wherein the ratio of the resonant frequency to the operating frequency is within the range of 1.75 to 3”

	Claim 5. “wherein the operating frequency is determined by the AC signal from the receiver coil” (noting no component is provided to perform said claimed “determining”. 

	Claim 6. “and the operating frequency is determined by the output frequency of the class-D inverter”. 

	Claim 9 “such that, in operation, a constant current passes through the load resistance” (attempts to narratively describe the overall operation with corresponding requisite structure). 

The narrative language of the claims further fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim as required by MPEP 2173.05(g), and is thus indefinite.  The above functional language purports to define the invention by reciting  a problem to be solved / a function or result achieved by the invention (ie. desired ration of the resonant frequency to the operating frequency), thereby making the boundaries of the claim scope ambiguous and unclear.  The Examiner acknowledges that an apparatus may be claimed via positively recited structure and/or through use of functional language however said function must be tied to identifiable structure/component in order for said otherwise narrative language to functionally limit said structure (see MPEP 2114), else the claim simply becomes a narrative recitation of the desired function/result achieved of the device, as with the present case. As such, an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114). 
	One of ordinary skill in the art would not know what structure was intended by the functional claim language because the particular means to achieve said ration is not disclosed. It is unclear whether said ration is achieved by some form of controller or whether said ration is achieved via simply sizing the components (ie capacitor, inductor) as desired. 

Claim  6
	Applicant failed to show said “coupled” in the Figures  and it is unclear whether said “coupling” is intended to be on the supply said and is of the wireless coupling or whether it is on the load said and intended to mean a physical wire coupling. 

Claim 9
The term “substantially” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 10, 12
	The additional component claimed are part of the already claimed class-e rectifier and not additional components as claimed. 
	Claimed examined as best understood as comprising said class-e rectifier.  

Claim 11
The phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	
	In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 10-13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al. “Analysis and Design of Loosely Inductive Coupled Wireless Power Transfer System Based on Class-E2 DC-DC Converter for Efficiency Enhancement”.


an AC signal supplier (ie receiver coil, FIG 3a) configured to supply an AC signal to the rectifier circuit; 
a Class-E rectifier (see FIG 3a, “Class-E rectifier”) comprising a resonant network having an inductor and a capacitor, wherein the resonant network has a resonant frequency.

For the sake of advancing prosecution, see 112 rejection above for the following claim limitation. Assuming that the limitations are directed to the sizing/value of the claimed components (ie the value for the claimed inductor and capacitor): wherein the ratio of the resonant frequency to the operating frequency is within the range of 1.75 to 3.  Nagashima fails to teach wherein the ratio of the resonant frequency to the operating frequency is within the range of 1.75 to 3.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the components of the claimed resonant network to achieve the desired ration including wherein the ratio of the resonant frequency to the operating frequency is within the range of 1.75 to 3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
And/or It would have been an obvious matter of design choice to size the components of the resonant network as desired to achieve the desired result of wherein the ratio of the resonant frequency to the operating frequency is within the range of 1.75 to 3, since such a modification In re Rose, 105 USPQ 237 (CCPA 1955).

2. The rectifier circuit of claim 1, wherein the inductor of the resonant network is coupled to the AC signal supplier (see FIG 3a) .  

3. The rectifier circuit of claim 1, wherein the AC signal supplier comprises the receiver coil (see FIG3a).  

4. The rectifier circuit of claim 1, wherein the receiver coil is an air core coil (see page 2783, second paragraph, referring to coils of system FIG3).  

5. For the sake of advancing prosecution, see 112 rejection above for the following claim limitation. Assuming that the limitations are directed to the sizing/value of the claimed components as the only limitation reading on said claimed “determined” as opposed to some form of active determining as the claim implies: Nagashima fails to teach the rectifier circuit of claim 1, wherein the operating frequency is determined by the AC signal from the receiver coil. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the components of the claimed resonant network to achieve the desired operating frequency is determined by the AC signal from the receiver coil, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re Rose, 105 USPQ 237 (CCPA 1955).

10. The rectifier circuit of claim 1, wherein the operating frequency is determined by the output frequency of a resonant tank of the class-e rectifier circuit comprising an inductor and a capacitor (FIG3a as read on by the operation of said class-e rectifier).  

12. The rectifier circuit of claim 1, wherein the rectifier circuit further comprises a diode, and optionally wherein a parallel capacitor is placed across the diode (see FG3a).  

Nagashima fails to teach:
11. The rectifier circuit of claim 1, wherein the ratio of the resonant frequency to the operating frequency is within the range 1.75 to 2.  
13. The rectifier circuit of claim 12, wherein: the AC signal is an input voltage; the capacitor of the resonant network is coupled to the input voltage and has a capacitance Cs; and wherein the parallel capacitor has a capacitance Cp, the ratio of Cp to Cs being above zero.  
15. The rectifier circuit of claim 1, wherein the ratio of the resonant frequency to the operating frequency is within the range 2 to 3.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the components of the claimed resonant network to achieve the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
And/or It would have been an obvious matter of design choice to size the components of the resonant network as desired to achieve the desired result of wherein the ratio of the resonant frequency to the operating frequency is within the range of 1.75 to 3, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 6, 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al. “Analysis and Design of Loosely Inductive Coupled Wireless Power Transfer System Based on Class-E2 DC-DC Converter for Efficiency Enhancement” in view of  Luk et al.  “Analysis and Design of a Class D Rectifier for a Class E Driven Wireless Power Transfer system”.

Nagashima fails to teach:
6. The rectifier circuit of claim 1, wherein the rectifier circuit is coupled to a Class-D inverter, and the operating frequency is determined by the output frequency of the Class-D inverter.  
	Luk et al.  teaches wherein the rectifier circuit is coupled to a Class-D inverter, and the operating frequency is determined by the output frequency of the Class-D inverter (see FIG9 a). 
	It would have been obvious to incorporate said class-e transmitter as taught by Luk et al.  into the system in place of said class-d inverter with the motivation to use a known equivalent transmitter to provide superior power transfer (via Class E to Class D coupling, see Luk et al.  FIG9a). 


9. The rectifier circuit of claim 6, wherein the inverter is arranged to drive a load resistance (see Luk et al.  FIG9b, ref#  Req), and comprises a switching device (FET) arranged between a power source and ground and arranged to switch at a switching frequency and a  resonant network arranged in parallel with the switching device (see C1 and Lp of FIG9a) between the power source and ground.
Luk et al.  fails to teach the resonant network having a resonant frequency which is a non-integer multiple of the switching frequency.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the desired resonant frequency and/or size the network components such that as much is achieved such that the resonant network having a resonant frequency which is a non-integer multiple of the switching frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al. “Analysis and Design of Loosely Inductive Coupled Wireless Power Transfer System Based on Class-E2 DC-DC Converter for Efficiency Enhancement” in view of Sanker et al. US 2014/0159646.

14. Nagashima fails to explicitly disclose the type of rectifier used as either synchronous or non-synchronous: The rectifier circuit of claim 12, wherein the rectifier is a non- synchronous rectifier.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.